Office Action Summary
This non-final office action is responsive to the filing of 13 March 2020.  Currently Claims 1-20 are pending and are examined below.   
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of processing gathered data to predict customer behavior without significantly more. The claim(s) recite(s):
Gathering data pertaining to supplier risk,   
Calculating a risk score 
Performing actions based on the risk score.
 
 These are directed to an abstract idea which is a method of organizing human activity (e.g. gathering data which is then processed to determine risk and accordingly taking an action.  The steps can alternatively be considered a mental process of gathering data which is analyzed – in this case the “triggering a workflow” is post solution activity because the claim is primarily directed to determining risk – triggering a workflow in this case could be broadly interpreted to deciding to do something.). This 
Procurement system with relational database (i.e. a generic computer system with a generic database)
Multidimensional databases (i.e. again generic databases)
Triggering a procurement workflow (this could be generically interpreted to also be an abstract idea step of deciding to do something or following a manual set of steps given a high risk situation with a supplier.  Alternatively as a computerized process, a workflow can be broadly be a set of steps generically performed by a computer). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use the above generic computer components to receive, process and communicate data and thus do not provide an inventive concept in the claims (See Figure 1 where the abstract idea can be implemented using generic hardware and software elements).   
The dependent claims further limit the abstract idea by reciting: 
Generating a listing of high risk and low risk suppliers (claims 2 and 3), 
Updating a preference level of the suppliers (claim 4)
Configuring a list based on the preference level (claim 5)
Performing an analysis (i.e. an aggregation) in response to receiving data (claims 6)
Querying a database once it has been selected (claims 7 – as noted below the generic use of a computer for recordkeeping does not help in terms of eligibility)
Querying a database and performing real time analysis (claim 8 – a generic computer performs real time analysis in that the data is processed as soon as it is received)
Implementing an improvement plan for a kind of supplier (claim 9), 
Alerting a supplier (claim 10), 
Storing data received using a computer (claim 11), 
Storing data received using a generic computer function (i.e. an API) (claim 12), 
  (Claims 13-20 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  
While the claim recites the processing of data using a generic computer (i.e. including generic hardware/software, using a generic database with “records”, using particular generic technological elements (e.g. API)), these do not integrate the abstract idea into a practical application.
Further the use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.


    PNG
    media_image1.png
    561
    800
    media_image1.png
    Greyscale

This chart could be created by gathering data manually and created using pencil and paper.
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP 
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,
ii. Performing repetitive calculations,

iv. Storing and retrieving information in memory (from Versata which stored information in a database)
 Additionally several court cases have deemed that providing authenticated access to database records does not convey eligibility (see MyMedicalRecords, Inc. v.Walgreen Co; Jericho Sys. Corp. v. Axiomatics, Inc.,; OpenTV, Inc. v. Apple Inc; Preservation Wellness Techs., LLC v. Allscripts Healthcare Solutions, Inc.;).   

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Ericsson's proactive supply chain risk management approach after a serious sub‐supplier accident”, A Norrman, U Jansson - International journal of physical distribution & …, 2004 - emerald.com (hereinafter Norrman) in view of Mamou US 7,814,142 (hereinafter Mamou)

	Regarding Claim 1, Norrman teaches
 	 1. A method for generating a supplier risk score in a procurement system, the method comprising:
storing source data pertaining to one or more suppliers [[in a relational database of the procurement system]] according to a plurality of variables;
	page 446:

    PNG
    media_image2.png
    302
    1232
    media_image2.png
    Greyscale


aggregating portions of the source data by selected ones of the plurality of variables to determine risk values, 

    PNG
    media_image3.png
    228
    1213
    media_image3.png
    Greyscale

	Data is aggregated from suppliers in order to determine risk values.
wherein the aggregating occurs at defined time intervals or responsive to an update of the source data stored in the relational database;
page 451:

    PNG
    media_image4.png
    167
    1224
    media_image4.png
    Greyscale

	The data that characterizes risk is updated regularly (i.e. defined time intervals).  Furhter since Norrman teaches that suppliers are being closely monitored for risk, when data characterizing the underlying risk changes that risk (i.e. there is new data showing the risk, e.g. is reduced) this suggest that the gathered data is updated.
storing the risk values at locations within one or more multidimensional databases having dimension member pairs corresponding to the selected ones of the plurality of variables;

calculating a risk score of the one or more suppliers responsive to at least one of querying the source data stored in the relational database or the risk values stored in the one or more multidimensional databases; and
	page 451, Figure 13:
                                
    PNG
    media_image5.png
    320
    394
    media_image5.png
    Greyscale

	Here the risk for a supplier is calculated.  This is based on the data stored in ERMET for that supplier
triggering a procurement workflow based on the calculated risk score of the one or more suppliers.
	Figure 13:
	         
    PNG
    media_image6.png
    288
    591
    media_image6.png
    Greyscale

	Here the risk management analysis indicating excessive risks suggests performing actions (see inset box above) for handling that risk.

	Mamou teaches:
	Column 28:
	
    PNG
    media_image7.png
    317
    658
    media_image7.png
    Greyscale
	
	This database is also integrated with the workflow as discussed here.  Further Mamou teaches:
	Column 58
           
    PNG
    media_image8.png
    219
    654
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Norrman to have included using the relational database and workflow system of Mamou because it would have provided the benefit of automating the system 

	Regarding Claim 2, Norrman teaches
2. The method of claim 1, wherein triggering the procurement workflow comprises generating an alert via the procurement system, the generated alert includes a listing of high-risk suppliers from the one or more suppliers having the calculated risk scores exceeding a defined risk threshold.
	The analysis shown above in Figure 13 provides a listing of suppliers (see graph insets) whose risk levels are above the high risk threshold.

	Regarding Claim 3, Norrman teaches
3. The method of claim 2, responsive to a user-generated sourcing request for respective ones of the one or more suppliers, displaying low-risk suppliers to replace high-risk suppliers on the sourcing request, wherein the low-risk suppliers have calculated risk scores below the defined risk threshold.
Norrman teaches analyzing risk which includes whether a component is sole sourced from a single supplier – this is understood to increase risk:
	Page 445:

    PNG
    media_image9.png
    467
    1224
    media_image9.png
    Greyscale

	Here the single sourcing with a supplier is understood as being the most risky option.   Having multiple sources (i.e. option 1) is understood as being much less risky.
Given that Norrman teaches a process whereby options are generated in order to address high risk firms, and separately Norrman teaches where having multiple suppliers for a given part lowers risk, it would have been obvious to have modified the process for reducing risk as taught by Norrman (see Figure 13) to have included identifying multiple suppliers as suggested separately by Norrman because it would have provided the benefit of lowering risk for a high risk supplier to ensure a more risk robust supply chain.  

	Regarding Claim 4, Norrman teaches
4. The method of claim 1, wherein triggering the procurement workflow comprises updating a preference level associated with of the one or more suppliers.
	                          
    PNG
    media_image10.png
    254
    262
    media_image10.png
    Greyscale

	The risk treatment options are preference levels updated (e.g. transfer production to a different supplier because a given supplier is too high risk).  The preference level broadly is to use the lowest risk suppliers, so if a supplier’s risk levels are too high

	Regarding Claim 5, Norrman teaches analyzing risk which includes whether a component is sole sourced from a single supplier – this is understood to increase risk:
	Page 445:

    PNG
    media_image9.png
    467
    1224
    media_image9.png
    Greyscale

	Here the single sourcing with a supplier is understood as being the most risky option.   Having multiple sources (i.e. option 1) is understood as being much less risky
5. The method of claim 4, wherein updating the preference level includes configuring an ordered list of the one or more suppliers available to a buyer based on the preference level associated with the one or more suppliers.
	Given that Norrman teaches a process whereby options are generated in order to address high risk firms, and separately Norrman teaches where having multiple suppliers for a given part lowers risk, it would have been obvious to have modified the process for reducing risk as taught by Norrman (see Figure 13) to have included identifying multiple suppliers as suggested separately by Norrman because it would have provided the benefit of lowering risk for a high risk supplier to ensure a more risk robust supply chain.  

	Regarding Claim 6, Norrman teaches calculating risk values, however Mamou teaches:
6. The method of claim 1, wherein aggregating portions of the source data by selected ones of the plurality of variables to determine the risk values occurs responsive to receiving updated source data by the procurement system.
	Column 51:
	
    PNG
    media_image11.png
    254
    663
    media_image11.png
    Greyscale

	Here Mamou teaches a system which provides real time updates.  This provides the benefit of using the latest data to ensure the subsequent use of the data is as accurate as possible.

	
	Regarding Claim 7, Norrman teaches calculating risk values, however Mamou teaches:
7. The method of claim 1, wherein querying the source data stored in the relational database or the risk values stored in the multidimensional database occurs responsive to receiving a selection of at least one of the relational database or the multidimensional database from a user.
	Column 17
	
    PNG
    media_image12.png
    318
    523
    media_image12.png
    Greyscale

	Here a user can select a particular database and drag and drop it (i.e. a selection) in order to perform a particular analysis.


	Regarding Claim 8, Norrman teaches calculating risk values, however Mamou teaches:
8. The method of claim 1, wherein querying the source data stored in the relational database results in a real-time calculation of the risk values.

    PNG
    media_image13.png
    48
    511
    media_image13.png
    Greyscale

Column 31:

    PNG
    media_image14.png
    423
    659
    media_image14.png
    Greyscale

Here Mamou teaches a data integration system that provides a real time service for performing various data processing.  It would have been obvious to one of ordinary 

Regarding Claim 9, Norrman teaches
9. The method of claim 1, further comprising implementing an improvement plan for a particular supplier having an associated risk score below a defined threshold.
	Page 451

    PNG
    media_image15.png
    315
    1214
    media_image15.png
    Greyscale

	Here suppliers (i.e. including those with low risk risk) have to implement a secure sourcing plan.  In the sense that this did not exist before, this is an improvement plan (i.e. over not having a supply chain risk plan previously).  See also page 450 regarding contingency plans where the company develops their own plans (i.e. for parts of Ericsson which are low risk). 

	Regarding Claim 10, Norrman teaches
10. The method of claim 9, wherein implementing the improvement plan comprises alerting the particular supplier of at least one of an alternative shipping mechanism, packing facility, etc. to fulfill a purchase order.
	page 450
    PNG
    media_image16.png
    574
    1216
    media_image16.png
    Greyscale

	page 451

    PNG
    media_image17.png
    232
    1275
    media_image17.png
    Greyscale

	Here alternative facilities are identified.

	Regarding Claim 11, Norrman teaches
11. The method of claim 1, wherein storing the source data includes storing operational data received from at least one of an internal Enterprise Resource Planning (ERP) system of the procurement system or user-entered source data via a questionnaire.
	Page 449

    PNG
    media_image18.png
    466
    1204
    media_image18.png
    Greyscale

	See also Figure 10 on page 448 – the data here is entered through a template (i.e. a questionnaire) which evaluates risk.

	Regarding Claim 12, Norrman teaches calculating risk values, and Mamou and Norrman teach as discussed above the storing of data in a database.  Further Mamou teaches:
12. The method of claim 1, wherein storing the source data further includes storing third party data received via an API
	Paragraph 58
	
    PNG
    media_image19.png
    106
    662
    media_image19.png
    Greyscale


	Paragraph 59

    PNG
    media_image20.png
    170
    655
    media_image20.png
    Greyscale

	(repositories here are understood to be databases). (Note external sources of data are discussed by Mamou in column 43 line 10-15).
	The use of API’s (application programming interface) is understood to make it easier to integrate various pieces of software together.  It would have been obvious to have further modified the combined teachings of Norrman and Mamou to have included storing third party data received by an API, because it would have provided the benefit of automating the gathering and storing of 3rd party data.   Norrman teaches the need to have suppliers provide risk data in order to manage their risk.  This data is from the supplier’s internal systems.  Modifying Norrman with Mamou’s teachings would provide the ability to automatically access supplier’s systems via the API and then store the data.  This would make the gathering of data faster and more efficient and promote good communication across the supply chain, which is necessary to ensure emerging risks are appropriately handled.

	Claims 13-20 recite similar limitations to those addressed by the rejection of Claims 1-12 above, and are therefore rejected under the same rationale.
	Furthermore regarding claims 13-20, Norrman does not teach software (i.e. nontransitory computer readable medium) for performing the method steps, however Mamou teaches a computer system which executes with software (see column 14 line 55-67 – note the assignee’s Ascential’s software product).  It would have been further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Risk, risk management practices, and the success of supply chain integration
F Wiengarten, P Humphreys, C Gimenez… - International Journal of …, 2016 - Elsevier
This reference discusses analyzing supply chain factors for risk (see page 366 table 3).

    PNG
    media_image21.png
    556
    1108
    media_image21.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

15 May 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623